Citation Nr: 1011553	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
December 2005, and a substantive appeal was received in 
February 2006.  The Veteran testified at a RO hearing in 
October 2006.  The Veteran failed to appear for a Board 
hearing scheduled in December 2007.

In the March 2010 Informal Hearing Presentation, the 
Veteran's representative claimed entitlement to service 
connection for cervical spine disability.  This is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for 
hypertension and right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  In a November 1991 rating decision, which was issued to 
the Veteran in December 1991, the RO denied entitlement to 
service connection for hypertension; the Veteran did not file 
a notice of disagreement.  

2.  In January 2005, the Veteran filed a request to reopen 
his claim of service connection for hypertension.

3.  Additional evidence received since the RO's November 1991 
decision is new to the record, relates to unestablished facts 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.  

4.  Current right shoulder disability was not manifested 
during service and is not otherwise related to the Veteran's 
active service.

5.  Current left shoulder disability was not manifested 
during service and is not otherwise related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  The November 1991 RO decision which determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
November 1991 RO denial, and the claim of service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  Left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claim of service connection for hypertension, 
no further discussion of VCAA is necessary at this point.  
The matter of VCAA compliance with regard to such issue will 
be addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

With regard to the bilateral shoulder issue, the United 
States Court of Appeals for Veterans Claims' (Court) decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in February 2005.  The letter predated the 
May 2005 rating decision.  See id.  The VCAA letter notified 
the Veteran of what information and evidence is needed to 
substantiate his claims of service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).

In March 2006, the Veteran received notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, as the Board concludes below that the preponderance of 
the evidence is against entitlement to service connection for 
shoulder disabilities, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service private 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's service 
connection claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in April 2007 pertaining to the shoulders.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to service connection for right and 
left shoulder disabilities.


I.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim to reopen 
entitlement to service connection for hypertension was 
received in January 2005, and the regulation applicable to 
his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 1991, the Veteran filed a claim of service 
connection for hypertension, which was denied in a November 
1991 rating decision.  The evidence of record at that time 
consisted of service treatment records.  The basis of the 
denial was that hypertension was not shown.  The Veteran did 
not file a notice of disagreement; thus, the RO's November 
1991 decision is final.  38 U.S.C.A. § 7105(c).

In January 2005, the Veteran filed a claim to reopen.  In 
support of his claim, he submitted private medical records 
which show a diagnosis of hypertension in February 2000 and 
thereafter.  The Board has determined that such medical 
evidence reflecting a diagnosis of hypertension constitutes 
new and material evidence.  At the time of the November 1991 
denial of service connection for hypertension, there was no 
medical evidence of a diagnosis.  As the new evidence 
pertains to an element - a current disability - which was not 
previously of record, such evidence relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In September 1980, the Veteran complained of pain in the 
right clavicular and shoulder joint area after conducting 
hand to hand combat in the sand pit during training.  
Physical examination showed decreased range of motion in 
right arm with complaints of edema around right clavicle and 
right superior deltoid area.  In November 1980, two x-ray 
examinations were conducted which were both deemed of poor 
quality but reflected that compressed bone space at the 
shoulder joint was evident.  A November 1980 service 
treatment record reflects complaints of right shoulder pain 
for two weeks.  An x-ray examination showed 1 degree 
acromioclavicular (AC) joint separation.  In December 1980, 
the Veteran complained of persistent right shoulder pain for 
6 weeks, and he desired reevaluation of shoulder injury.  The 
assessment was AC separation, stable but symptomatic.  A 
December 1980 x-ray examination showed no definite AC joint 
dislocation but there was some slight asymmetry of the AC 
joints with the right slightly wider than the left AC joint.  
In September 1981, the Veteran complained of persistent pain 
in the right shoulder when performing exercise, such as 
pushups.  The assessment was that the AC separation was 
symptomatic from previous injury.  In January 1984, the 
Veteran complained of pain in the left shoulder following a 
shoulder injury two months prior.  An x-ray examination was 
within normal limits.  In February 1984, the Veteran sought 
follow-up treatment and the assessment was resolving 1 degree 
left AC separation.  He underwent physical therapy in 
February 1984 for his left shoulder separation.  In August 
1985, the Veteran complained of onset of pain of the left 
shoulder two days prior.  The assessment was AC strain.  A 
July 1991 Report of Medical History completed by the Veteran 
for separation purposes reflects that he suffered bilateral 
shoulder separation in 1984 and left shoulder separation in 
November 1980; however, the examiner did not note any 
specific findings related to the shoulders.  On the July 1991 
examination conducted for separation purposes, the Veteran's 
upper extremities were clinically evaluated as normal.

In September 2002, the Veteran complained of left shoulder 
pain.  An EMG showed peripheral neuropathy of the left upper 
extremity.  The assessment was that his left shoulder pain 
was due to his neuropathy.  A September 2002 x-ray 
examination of the shoulders showed mild degenerative 
changes, both acromioclavicular joints.  

A March 2005 private treatment record reflects complaints of 
nerve pain in both shoulders and arms.  The assessment was 
diabetes mellitus with neurological manifestations.  

In February 2006, the Veteran complained of bilateral 
shoulder pain, deep and anterior which does not radiate.  He 
reported that the pain began initially several months ago.  
He denied an obvious precipitating injury.  Physical 
examination of the shoulders was normal.  The assessment was 
shoulder pain.  A February 2006 x-ray examination of the left 
shoulder showed very minimal degenerative change at the 
acromioclavicular joint, and an x-ray examination of the 
right shoulder showed minimal degenerative changes at the 
acromioclavicular joint.  

In April 2007, the Veteran underwent a VA examination.  The 
examiner noted his right shoulder separation in 1980, noting 
that he currently complains of pain.  The examiner 
acknowledged the 1984 injury to the left shoulder in 1984.  
The Veteran reported that both shoulders had become more 
symptomatic, and pain was worse with overhead activity.  Upon 
physical examination, the examiner diagnosed bilateral 
shoulder impingement.  The examiner opined that his current 
shoulder condition is not caused by or a result of service.  
The examiner explained that the Veteran demonstrates signs 
consistent with shoulder impingement which is a different 
process from AC joint injury which he was originally 
diagnosed.  His examination was unremarkable for AC joint 
pathology.  X-ray examination showed no fracture or anterior 
dislocation.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
right and left shoulder disabilities.

As detailed, while service treatment records do reflect that 
the Veteran suffered an AC joint injury to the right shoulder 
in 1980, and suffered an AC joint injury to the left shoulder 
in 1984, and while he complained of a past history of 
shoulder joint injuries at the time of his separation 
examination, trained medical personnel determined that his 
upper extremities were clinically normal at the time of 
separation in 1991.  Following treatment for his right 
shoulder during service from September 1980 to September 
1981, the Veteran did not again complain or receive treatment 
related to the right shoulder and again he did not voice any 
specific complaints upon separation.  Likewise, following 
treatment for his left shoulder from January 1984 to August 
1985, the Veteran did not again complain or receive treatment 
related to the left shoulder and again did not voice any 
specific complaints upon separation.  The shoulder injuries 
were only noted by history and evaluation was normal.  

It was not until 2002, 18 years after the left shoulder in-
service injury, 17 years after the last documented in-service 
complaint related to the left shoulder, and 11 years after 
separation from service, that the Veteran initially 
complained of pain in the left shoulder.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While a September 2002 x-ray 
examination did show mild degenerative changes of the 
acromioclavicular joints in both shoulders, his left shoulder 
pain was associated with peripheral neuropathy.  In 2005 and 
2006, the Veteran voiced complaints related to both 
shoulders; however, bilateral peripheral neuropathy in the 
upper extremities was diagnosed.  (Service connection is in 
effect for bilateral peripheral neuropathy, upper 
extremities, due to diabetes mellitus, type II.)  On one 
occasion, in February 2006, the Veteran complained of 
bilateral shoulder pain, and, again, an x-ray examination of 
the shoulders showed minimal degenerative changes at the 
acromioclavicular joint.  A physical examination, however, 
was normal and the examiner only diagnosed pain.  Such 
complaints related to the right shoulder were voiced over 25 
years after the initial AC separation.  See id.  

Moreover, upon review of the claims folder and conducting a 
physical examination, the VA examiner diagnosed bilateral 
shoulder impingement and explained that it is a different 
process from AC joint injury, and his AC joint examination 
was unremarkable.  Also an x-ray examination was normal.  
Based on such rationale, the examiner opined that his 
bilateral shoulder disabilities were not caused by or due to 
service.  Such opinion is based on a stated rationale that is 
supported by the Veteran's records, which were acknowledged 
to have been reviewed by the examiner.  There is also no 
contrary medical opinion of record; specifically, no medical 
professional has related his current shoulder disabilities to 
symptomatology and AC joint injuries incurred during service.  

Thus, the evidence is against a finding that the Veteran had 
a chronic left or right shoulder disability following the 
respective in-service injuries.  The Board has given 
consideration to the Veteran's own lay statements to the 
effect that his shoulder disabilities are causally related to 
his active service.  While acknowledging his documented in-
service injuries, and the Veteran's recollections of such 
injuries documented in hearing testimony before the RO, while 
the Veteran is competent to state his recollections of in-
service incidents and symptoms, he has not been shown to have 
the medical expertise necessary to render an opinion with 
regard to a diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The negative clinical and 
documentary evidence post service for many years is more 
probative than the remote assertions of the Veteran.  As 
noted above, the lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  To the extent the Veteran is 
claiming that his shoulders have been symptomatic since 
service, the Board has weighed his statements with the 
medical evidence of record.  However, the VA examiner took 
the Veteran's history into consideration and pointed out that 
symptoms exhibited in service were different and the 
underlying disability was not the same.  After weighing the 
lay and medical evidence, the Board finds that the lay 
evidence as to in-service incurrence and continuity of 
symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  The 
Veteran's contentions are outweighed by the competent nexus 
opinion that is squarely against the claim.  

Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claims of service connection 
for right and left shoulder disabilities.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for hypertension.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left shoulder 
disability is denied.


REMAND

Hypertension

The Veteran has suggested that his hypertension is 
etiologically related to service and/or his service-connected 
diabetes mellitus, type II.  See 38 C.F.R. § 3.310.  To 
determine the etiology, the Veteran should be afforded a VA 
examination.  

Right ankle

The Veteran has claimed entitlement to service connection for 
right ankle disability.

A February 1971 service treatment record reflects that the 
Veteran suffered a contusion of the right heel.  A gelcast 
was administered for 20 days.  An x-ray examination was 
negative.  A March 1971 service treatment record reflects 
that the Veteran complained of heel pain in the mid right 
heel post casting.  The examiner noted that it was a probable 
bruise, and he was placed on light duty for 48 hours.  An 
August 1977 service treatment record reflects complaints of 
pain in the ball of right foot.  The assessment was hammer 
toe.  A January 1978 service treatment record reflects 
complaints of pain in the plantar surface of the right foot, 
under the fourth metatarsal of the right foot.  A February 
1978 service treatment reflects complaints of pain in the 
ball of the right foot for four months duration.  A November 
1978 service treatment record reflects assessments of cavus 
foot type, right foot; hammer toes (2-5), and possible 
neuroma of the third interspace.  A January 1987 in-service 
valuation reflects complaints of right sole pain.  Six months 
prior, following some physical activity, the foot began to 
pain.  The pain was noted to be chronic.  In 1971, he 
suffered a right arch injury, was essentially pain free to 
years, and then wore bilateral orthotic shoe pads which 
resolved his foot pain.  The provisional diagnosis was 
tendonitis.  Upon assessment by the podiatry clinic, the 
assessment was heel spur, right foot.  

At the RO hearing, the Veteran testified that he initially 
injured his right ankle in Vietnam, jumping off the back of a 
deuce-and-a-half with a loaded rucksack and a weapon, and 
when he hit the ground he twisted it.  He was told he had 
fractured a bone under his arch and a jelly cast was applied.  
The second time he injured his right ankle was when he was in 
Special Forces qualifying, walking along a railroad bed with 
a full rucksack.  It was dark and he stumbled on some rocks 
twisting his right ankle and falling into the brush on the 
side of the road.  The third time he injured his ankle, he 
was on a classified mission overseas with Special Forces.  He 
was running indigenous personnel through an obstacle course, 
and during a demonstration, he jumped he placed his right 
ankle on the right edge of the dip and his body weight 
smashed it.  He stated that another jelly cast was applied.  

The post-service private medical records reflect complaints 
of right ankle pain; however, there has been no specific 
diagnosis.

The Board notes that the Veteran served in Vietnam and 
received the Combat Infantryman Badge (CIB), and he also 
served in Southeast Asia.  He served as a Special Operations 
Senior Sergeant for over 7 years.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  Every reasonable doubt 
shall be resolved in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See id; see also 38 
U.S.C.A. § 1154(b).  

In light of the right foot/ankle complaints documented in 
service treatment records and in light of the Veteran's 
testimony that he injured his right foot/ankle during 
incidents that occurred during combat, the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of right foot/ankle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his right 
ankle disability.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to the following:

For any right ankle disability found, the 
examiner should indicate whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that it had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.   

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records which reflect 
complaints and treatment related to the 
right foot/lower extremity problems, and 
the lay testimony of incurring injury to 
the right foot/ankle during combat 
related incidents.  

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of hypertension.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All appropriate 
testing should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that hypertension had its 
clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  If 
not, then indicate whether it is 
proximately due to the Veteran's diabetes 
mellitus or underwent a permanent 
measurable increase in severity due to 
the diabetes mellitus.  If so, what 
measurable portion of the hypertension 
represents the increase in severity due 
to diabetes mellitus?  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if either benefit sought can be 
granted.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


